Title: To Thomas Jefferson from Nicolas Gouin Dufief, 14 November 1802
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


          
            
            [before 14 Nov. 1802]
          
          Mr. Dufief a l’honneur d’observer à Monsieur Jefferson, qu’il n’epargnera ni soins, ni travail pour faire disparaître les Gallicismes & autres fautes qui se trouvent dans son Ouvrage. Il consultera à ce sujet, des personnes qui ont la reputation d’être versées dans la connaissance de la Langue Anglaise—
          Il a toujours présent a l’esprit cette Maxime Judicieuse de Boileau—
          Sans la Langue en un mot, L’auteur le plus divin,
          est toujours, quoi qu’il fasse, un méchant écrivain—
          Il se propose aussi de faire quelques legers changemens dans la distribution de chaque Vocabulaire, afin que l’ordre des matieres, peigne autant qu’il est possible les progrès de l’esprit humain & du Langage—
          Son Vocabulaire des noms d’objets physiques, sera rangé suivant l’ordre des Besoins de l’homme en Societé—
          Il est Son très respectueux Serviteur
          
          
          Editors’ Translation
          
            
              [before 14 Nov. 1802]
            
            Mr. Dufief has the honor of informing Mr. Jefferson that he will spare no care or work to remove the gallicisms and other errors from his work. To this end, he will consult those who are known to be knowledgeable in the English language.
            He is always conscious of Boileau’s judicious maxim:
            Without language, in a word, the most divine author
            Is always a bad writer, no matter what he does.
            He also proposes to make some minor changes in the distribution of each glossary, so that the order of contents will represent, as closely as possible, the progress of the human mind and of language.
            His list of the nouns for physical objects will be arranged to match the order of human needs in society.
            He is his most respectful servant.
            
          
        